Title: To Thomas Jefferson from Samuel Martin, 25 December 1824
From: Martin, Samuel
To: Jefferson, Thomas


Dear Sir
Campbellstation Tennessee
25 December 1824
by the time this reaches you it will be acertained the result of the Electoral Vote for president. the object of adressing you is to beg of you so far as possible to put an end to this strife & in doing so Virginia will attach the Western people to her she has failed in her open honorable efforts let her stop there & the closing scene will be honorable to herJacksons election is part doubt of Virginia will declare for him in his hands I think it more safe than in the other & I think you also think so no man but you can effect this & it will add additional respect to this country abroad.I understand Mr Clay has been to see you let Mr Clay for the present content himself with Minister to Mexico which he ought to Accept & in which Situation he may more strongly attach the western people to him & may the God of nature continue to Watch over you and our Countrys WelfareSamuel Martin